Case 17-26094        Doc 31     Filed 05/13/19     Entered 05/13/19 15:48:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26094
         Linda Moore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/30/2017.

         2) The plan was confirmed on 10/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/25/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26094             Doc 31             Filed 05/13/19    Entered 05/13/19 15:48:00                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $2,700.00
           Less amount refunded to debtor                                     $90.00

 NET RECEIPTS:                                                                                                $2,610.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,490.64
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $119.36
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $2,610.00

 Attorney fees paid and disclosed by debtor:                             $400.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Financial Investment Fund               Unsecured         272.00           NA              NA            0.00       0.00
 ACCOUNTS RECEIVABLE MA                      Unsecured         476.00           NA              NA            0.00       0.00
 AFNI INC                                    Unsecured         476.00           NA              NA            0.00       0.00
 American Collections                        Unsecured         900.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         476.00           NA              NA            0.00       0.00
 America's Financial Choice Inc              Unsecured         475.00        475.76          475.76           0.00       0.00
 Barnes Auto                                 Unsecured      4,432.00            NA              NA            0.00       0.00
 Barnes Auto Group                           Unsecured      4,432.00       4,028.40        4,028.40           0.00       0.00
 Borinquen Bella LP                          Unsecured      1,755.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         600.00      1,364.40        1,364.40           0.00       0.00
 CMRE FINANCIAL SERVICE                      Unsecured         482.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         150.00        648.56          648.56           0.00       0.00
 Crd Prt Asso                                Unsecured         397.00           NA              NA            0.00       0.00
 FST FIN INV                                 Unsecured         272.00           NA              NA            0.00       0.00
 Grant & Weber                               Unsecured         150.00           NA              NA            0.00       0.00
 HARVARD COLLECTION                          Unsecured      2,160.00            NA              NA            0.00       0.00
 HARVARD COLLECTION                          Unsecured      1,725.00            NA              NA            0.00       0.00
 Merchants Cr                                Unsecured      1,082.00            NA              NA            0.00       0.00
 Merchants Credit Guide                      Unsecured      1,082.00            NA              NA            0.00       0.00
 Northwest Collectors                        Unsecured         194.00           NA              NA            0.00       0.00
 Payday Loan Store                           Unsecured            NA          52.36           52.36           0.00       0.00
 Payday Loan Store                           Secured        1,300.00       1,352.36        1,300.00           0.00       0.00
 PELLETTERI                                  Unsecured         609.00           NA              NA            0.00       0.00
 Peoples Energy Corp                         Unsecured      1,746.00         751.49          751.49           0.00       0.00
 Treister Orthopaedic Services               Unsecured      5,411.00       6,177.74        6,177.74           0.00       0.00
 Trust Rec Sv                                Unsecured         806.00           NA              NA            0.00       0.00
 United States Dept Of Education             Unsecured      6,619.00       7,050.82        7,050.82           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26094        Doc 31      Filed 05/13/19     Entered 05/13/19 15:48:00             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $1,300.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $1,300.00               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,549.53               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,610.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,610.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
